DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,751,236 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claims 1-19 of the patent discloses all of the apparatus elements/limitations recited in claims 25-42 of the present invention, and as such the system of claims 25-42 would be obvious in view of the method claims recited in the patent.

Claim Objections
Claims 1 and 40-43 are objected to because of the following informalities: 
Claim 1 should end in a period.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 38-42 are drawn to the “method” of various preceding independent and dependent claims.  However, all the preceding claims were drawn to a system, and as such it is unclear how claims 38-42 can be method claims.  Furthermore, claims 38-42 do not appear to actually contain any method steps.  Clarification is required.

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 25-28, 33, 35, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heitzman (US-7,588,522 B2).
Claim 25: Heitzman discloses a system for using a chair, said system comprising:(a) the chair (exercise ball 40 upon which user sits thus ball 40 acts as a chair), wherein the chair has a rear side (back side of ball 40 relative to 12), a left side (left side of ball 40 relative to 12), and a right side (right side of ball 40 relative to 12); and (b) a portable frame apparatus (12), wherein the portable frame apparatus comprises (i.) a first support member (comprised of one member 13 and member 18 extending downwardly therefrom towards open side of 12), (ii.) a second support member (comprised of opposing member 13 and member 18 extending downwardly therefrom towards open side of 12), and (iii.) a connecting member (14 and two members 18 extending downwardly therefrom on each side of 14), wherein each of the first support member and the second support member has a front portion (18) and a top portion (13), wherein within each support member the front portion extends from the top portion (as seen in the figures), the front portion forms a leg, and each leg extends to a floor; and wherein the portable frame apparatus defines a space and the chair is located within the space (as seen in FIGS. 1-3), wherein when in the space, the first support member is adjacent to the left side of the chair (FIG. 1), the second support member is adjacent to the right side of the chair (FIG. 1), and the connecting member is behind the rear of the chair (FIG. 3).

Claim 28: Heitzman discloses the connecting member as extending to the floor (members 18 on either side of 14 extend to the floor).  
Claim 33: Heitzman discloses the chair as being armless (ball 40 does not comprise arms).
Claim 35: Heitzman discloses a first cover member (22) and a second cover member (opposing member 22), wherein the first cover member is coupled to the first support and the second cover member is coupled to the second support (FIG. 1).
Claim 41: Heitzman discloses (a) the first support member as being connected to the connecting member at a first end of the top portion of the first support member and the first support member as having a second end of the top portion, wherein the second end of the top portion of the first support member is distal to the first end of the top portion of the first support member and the leg of the first support member extends from the second end of the top portion of the first support member (as seen in FIGS. 1-3); and (b) the second support member as being connected to the connecting member at a first end of the top portion of the second support member and the second support member as having a second end of the top portion, wherein the second end of the top portion of the second support member is distal to the first end of the top portion of the second support member and the leg of the second support member extends from the second end of the top portion of the second support member (as seen in FIGS. 1-3).
.

Claim(s) 25, 31, 32, 34, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keefe (US-5,226,439).
Claim 25: O’Keefe discloses a system for using a chair, said system comprising:(a) the chair (100), wherein the chair has a rear side (back of upper portion of chair and back of base 101 of chair), a left side (one of members 102), and a right side (opposing member 102); and (b) a portable frame apparatus (10), wherein the portable frame apparatus comprises (i.) a first support member (12), (ii.) a second support member (opposing member 12), and (iii.) a connecting member (portion of 14 that is located on the back edge of 13), wherein each of the first support member and the second support member has a front portion (comprised of 16, 17’ towards front edge of 13) and a top portion (17), wherein within each support member the front portion extends from the top portion (as seen in the figures), the front portion forms a leg, and each leg extends to a floor (13); and wherein the portable frame apparatus defines a space and the chair is located within the space (as seen in FIG. 3), wherein when in the space, the first support member is adjacent to the left side of the chair (FIG. 3), the second support member is adjacent to the right side of the chair (FIG. 3), and the connecting member is behind the rear of the chair (since base 101 of the chair is located on 13 and doesn’t extend outside of 14, the portion of 14 that is located on the back edge of 13 is always behind the rear of the chair 100).

Claim 32: O’Keefe discloses the backing as being higher than the connecting member (connecting member is close to the floor/ground, while the backing of the chair is much higher as seen in FIG. 3).
Claim 34: O’Keefe discloses the chair as comprising two arms (FIG. 3).
Claim 39: O’Keefe discloses the two arms of the chair as being lower than each of the top portions of the two support members (FIG. 3).
Claim 40: O’Keefe discloses the two arms of the chair as being shorter than each of the top portions of the two support members (FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitzman (US-7,588,522 B2) as applied to claim 25 above, and further in view of Barnett, Jr. (US-2011/0232665 A1).
Claim 29: Heitzman is discussed above but lacks each of the top portions being rotatably coupled to the connecting member.  Barnett, Jr. teaches a portable frame 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heitzman to include a rotatable coupling between the first support member and the connecting member and the second supporting member and the connecting, as taught by Barnett, Jr., so that the frame apparatus could be folded/collapsed when not in use, thus taking up less space when being stored or transported.
Claim 30: Barnett, Jr. discloses the first support member as being capable of rotating inward toward the second support member and the second support member as being capable of rotating inward toward the first support member (as seen in FIG. 1C).
Claim 38: Heitzman discloses the connecting member as extending to the floor (members 18 on either side of 14 extend to the floor).  

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitzman (US-7,588,522 B2) alone.
In re Rose, 105 USPQ 137.

Claims 25-29, 33, 35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-3,840,034).
Claim 25: Smith discloses system for using a chair, said system comprising:(a) the chair (stool 46), wherein the chair has a rear side (back side of stool near 34), a left side (left side of stool 46 near member 30), and a right side (right side of stool 46 near opposing member 30); and (b) a portable frame apparatus (FIG. 1), wherein the portable frame apparatus comprises (i.) a first support member (15), (ii.) a second support member (opposing member 15), and (iii.) a connecting member (10), wherein each of the first support member and the second support member has a front portion (26) and a top portion (20), wherein within each support member the front portion extends from the top portion, the front portion forms a leg, and each leg extends to a floor (as seen in FIG. 2); and wherein the portable frame apparatus defines a space and the chair is located within the space (as seen in FIG. 2), wherein when in the space, the first support member is adjacent to the left side of the chair (FIG. 2) and the second support member is adjacent to the right side of the chair (FIG. 2).  
While Smith shows teaches the connecting member as being adjacent the rear of the stool (as seen in FIG. 2, portion 14 of 10 is towards the rear of stool 46), Smith appears to show the rear of 
Claims 26 and 27: Smith discloses the connecting member as comprising a bar comprising an inverted U-shaped region (as seen in FIG. 1).
Claims 28 and 38: Smith discloses the connecting member as extending to the floor (member 12 extend to the floor). 
Claim 29: Smith discloses each of the top portion of the first support member and the top portion of the second support member as being rotatably coupled to the connecting member (via 15 and 28) and the portable frame apparatus is configured to be foldable when the chair is not in the space (as seen in FIG. 3).
Claim 33: Smith discloses the chair as being armless (stool 46 does not include arms).
Claim 35: Smith discloses a first cover member (grip portion of 20 covering the underlying tube) and a second cover member (grip portion of 20 covering the underlying tube on the opposing side), wherein the first cover member is coupled to the first support and the second cover member is coupled to the second support (FIGS. 1-3).
In re Rose, 105 USPQ 137.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-3,840,034) as applied to claim 29 above, and further in view of Moller (US-9,657,770 B2).
	Smith is discussed above but lacks a locking mechanism. 
Moller teaches a portable frame comprising: two support members (comprised of 6 and 14), wherein each support member has a front portion (6) and a top portion (14), wherein within each support member the front portion extends from the top portion and the front portion forms a leg and each leg extends to the floor(as seen in FIG. 1); a connecting member (8), wherein each top portion of each support member is rotatably coupled to the connecting member (via joint 16); and a locking mechanism (16) capable of locking the support members in a folded state (col. 9, lines24-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include a locking mechanism, such as that taught by Moller, so that the portable frame member can be secured in both the open and closed positions and will not accidentally open or close when not intended which could cause harm/annoyance to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DNJ/
Examiner, Art Unit 3636                                                                                                                                                                                             


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636